                 UNITED STATES COURT OF INTERNATIONAL TRADE




 In Re Section 301 Cases                      Court No. 21-cv-00052-3JP




Standard Procedural Order 21-05

         Notwithstanding the stay entered in the Section 301 Cases other than the sample

case, see Standard Procedural Order 21-04, a plaintiff may amend its complaint either

as a matter of course or with the court’s leave or the opposing parties’ consent, as

appropriate, consistent with both USCIT Rule 15(a)(1)–(2) and Standard Procedural

Order 21-03.




Dated:     April 1, 2021                       /s/ Mark A. Barnett
         New York, New York              Judge Mark A. Barnett



                                               /s/ Claire R. Kelly
                                         Judge Claire R. Kelly



                                               /s/ Jennifer Choe-Groves
                                         Judge Jennifer Choe-Groves
